Citation Nr: 0819310	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-11 103A	)	DATE
	)
	)

On appeal from the
North Texas Health Care System of the Department of Veterans 
Affairs


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at private facilities from April 
2003 to September 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to January 
1960.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in October 2003 by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Dallas, 
Texas.

In May 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in Waco, Texas.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

In an April 2004 letter, the veteran stated that he believed 
improper diagnosis and treatment of his rheumatoid arthritis 
delayed treatment, resulting in unnecessary pain and 
unnecessary costly surgery.  He appears to be raising a claim 
for compensation benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002).  The Board does not have jurisdiction over this 
issue.  Furthermore, because the current claim is on appeal 
from a decision of the North Texas VA Health Care System, and 
not from a Regional Office (RO) decision, the Board cannot 
refer this issue to an RO herein.  However, the veteran is 
free to raise this issue with the local RO (Waco) if he so 
wishes.  


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from April 
2003 to September 2003.

2.  VA payment or reimbursement of the cost of the private 
medical care provided in April 2003 through September 2003 
was not authorized prior to the veteran's undergoing that 
care.

3.  The credible and probative evidence of record establishes 
that the care rendered to the veteran in April 2003 through 
September 2003 was not rendered in a medical emergency of 
such nature that delay would have been hazardous to his life 
or health.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from April 2003 through 
September 2003, reimbursement for such expenses is not 
warranted under the law.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. § 17.54 (2007).

2.  Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at private facilities from April 
2003 through September 2003 is not established.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. § 17.120, 17.1000-.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002). 

Nevertheless, the Board points out that the VAMC has 
explained to the veteran the basis for the finding that the 
medical expenses incurred from April 2003 through September 
2003 were not covered by VA.  The veteran has been afforded 
the opportunity to present information and evidence in 
support of the claim.  The Board finds that these actions 
satisfy any duties to notify and assist owed the veteran in 
the development of his claim.

II.  Analysis

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Day Spring Wellness Centre; McMahan Shoes; Healthsouth 
Surgery Center, Mesquite (Dr. R.); Family Foot Clinic, PC 
(Dr. M.J.); Orthopedic Associates of Dallas (Dr. J.B.); and 
Arthritis Care and Diagnostic Center (Dr. A.B.) from April 
17, 2003, to September 23, 2003.  Generally, the admission of 
a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54 (2007).  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in private facilities 
from April 2003 to September 2003.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

The veteran has stated that he was referred to Dr. A.B. by 
Dr. J.L., a VA doctor, and this is also indicated in one of 
Dr. A.B.'s September 2003 treatment records.  According to an 
April 2003 entry in the veteran's VA medical records, the 
veteran informed Dr. J.L. that he would be sending VA a bill 
for the services of Dr. A.B.  This record reflects that Dr. 
J.L. told the veteran that he would notify the front office 
of his intentions.  A May 2003 notation from Dr. J.L. 
reflects that the veteran asked where he needed to go to file 
a claim to get reimbursed for his outside care.  He was 
directed to make a claim for unauthorized services.  A record 
from August 2003 states that the veteran again asked Dr. J.L. 
about having the VA pay for his outside care, including a 
planned surgical procedure, stating that the care he was 
getting on the outside was not available at the Dallas VAMC.  
Dr. J.L. disagreed with this statement but advised the 
veteran that he did not make the determination on 
unauthorized claims.  Dr. J.L. noted that he referred this 
matter, and all previous such concerns, to the fee basis 
service for review.  

In this case, the evidence does not show that the veteran 
obtained proper authorization for payment of the private 
medical expenses he incurred in the months at issue.  The 
veteran has never asserted that such authorization was given, 
and there is no evidence of record suggesting that any such 
authorization was given.  In Smith v. Derwinski, 2 Vet. App. 
378 (1992), the Court noted that emergency medical care 
received from a non-VA hospital requires authorization 
pursuant to 38 C.F.R. § 17.54 (formerly codified at 38 C.F.R. 
§ 17.50d (1991)).  The veteran in that case had argued that 
his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at a non-VA medical facility.  The Court, 
in rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.

In the instant case, unlike in Smith, it has not been 
contended that VA specifically agreed to pay the medical 
bills incurred at the private facility.  Similar to the Smith 
case, specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with, as a result of which 
proper authorization from VA was not obtained.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

The record reflects that, in 1994, the veteran was granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), effective November 5, 1993.  His 
unauthorized medical expenses arose in the course of his 
seeking outside medical treatment for what was eventually 
determined to be rheumatoid arthritis of the lower 
extremities.  The veteran had surgery to correct four hammer 
toes on his left foot in connection with this disability in 
September 2003.  Although the veteran is not service 
connected for any left foot disability, he has been found to 
have a total disability permanent in nature resulting from a 
service-connected disability.  Thus, he meets the first 
criteria of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

However, an April 2003 letter from the veteran indicates that 
the reason he sought outside care was because he did not 
approve of the way the VA doctors were handling his 
treatment.  An August 2003 VA medical record reflects that 
there was less of a wait to have foot surgery through the 
private sector than through VA.

In April 2003, the veteran had a comprehensive consultation 
with Dr. A.B., a private rheumatologist.  In an April 2003 
letter, Dr. A.B. opined that many of the veteran's symptoms 
can be accounted for on the basis of a rheumatoid variant 
form of illness, not of gout.  Dr. A.B. recommended 
symptomatic treatment, advising that the veteran continue his 
Vioxx and add an additional medication.  The veteran was 
asked to call Dr. A.B.'s office and report his progress in 
two weeks, and a reevaluation was recommended in about a 
month.  A billing statement reflects that the veteran had 
four other appointments with Dr. A.B. from May 2003 to 
September 2003.  These appointments are described as 
"problem focused" or detailed examinations on the billing 
statement.

A June 2003 bill from the Day Spring Wellness Centre 
indicates that the veteran attended three transdermal 
modality sessions.  An August 2003 bill reflects the veteran 
consulted Dr. J.B., and the veteran has subsequently stated 
that the purpose of this appointment was to obtain an 
estimate for the cost of his foot surgery.  

In August 2003, the veteran met with Dr. M.J., the podiatrist 
who subsequently performed his foot surgery in September 
2003.  A bill from Dr. R., an anesthesiologist, has also been 
submitted for reimbursement, presumably for services rendered 
in connection with the September 2003 surgery.  

None of these records suggests that the veteran sought any of 
the above treatment in response to a medical emergency.  
Instead, the initial Dr. A.B. visit appears to have been 
prompted by dissatisfaction with the veteran's VA medical 
care.  His subsequent Dr. A.B. appointments do not appear to 
be anything more than routine follow-ups, as nothing in the 
veteran's billing statement reflects a medical emergency.  
There is no indication that the veteran's foot disability 
required immediate care and that failure to provide such care 
would be hazardous to his life or health.  

The services performed by the Day Spring Wellness Centre are 
indicated to be routine therapy sessions, not emergency 
medical care.  

The appointments with Dr. J.B. and Dr. M.J. were made with 
the purpose of seeking foot surgery.  These consultations for 
future services themselves are not emergencies.  Nor is the 
September 2003 foot surgery considered to be a medical 
emergency, as it was contracted for ahead of time and appears 
to have been performed according to schedule.  

An August 2003 VA medical record reflects that the veteran 
was informed that Dr. J.B. would be available to perform the 
veteran's surgery at VA in December 2003.  Nothing in the 
veteran's medical records suggests that the veteran was 
advised that waiting until December to have this surgery 
would be hazardous to the veteran's health.  Because the 
Board has determined that the surgery itself was not 
performed on an emergency basis, the Board does not find the 
anesthesiologist's services to have been rendered on an 
emergency basis, either.  

The Board further notes that the veteran has requested 
reimbursement for a July 2003 purchase of special shoes that 
he made through McMahan Shoes.  This purchase does not 
qualify as emergency medical treatment.  In addition, 
reimbursement of this expenditure is specifically precluded 
under 38 C.F.R. § 17.120, which prohibits reimbursement for 
"prosthetic appliances, similar devices, and repairs."    

Briefly, the Board notes that veterans who are not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728 
may alternatively be eligible for benefits under the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
which became effective in May 2000.  This law provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such non-VA 
treatment.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000-.1008 (2007).  Because the medical care at issue was 
determined not to have been emergency care, however, the 
veteran is not eligible for reimbursement under section 1725.
	
While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  We further observe that 'no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

In summary, the Board has reviewed the evidence of record and 
concludes that the unauthorized health care at issue was not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  The Board 
therefore finds that the evidence fails to satisfy one of the 
three criteria listed in 38 U.S.C.A. § 1728(a).  The Board 
also finds that the veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefits 
sought on appeal must, accordingly, be denied as a matter of 
law.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at private facilities from April 
2003 to September 2003 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


